   

Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page1@18 EXHIBIT
SETTLEMENT AGREEMENT AND FULL AND
FINAL RELEASE OF CLAIMS

This Settlement Agreement and Full and Final Release of Claims (the “Agreement”) is made
and entered into this ____ day of March, 2019, by and between Plaintiffs, Julie Bittner, Lachelle
Bradley, Anthony Clements, Robert L. Cowden, Jr., Candice Drury, Todd Feehley, Theresa
Landsman, Patricia Seglinski, Keli Tew, Tina White, and Patti Vucci (collectively “Plaintiffs”,
and Defendants, Sabatino’s, Inc., and Vincent Culotta (collectively, “Defendants” or “Sabatino’s).
Plaintiffs and the Defendants are collectively referred to as the “Parties.”

WHEREAS, Plaintiffs were employees at Sabatino’s who contend that they were owed
unpaid minimum and/or overtime wages;

WHEREAS, Plaintiffs have pending against Defendants an action in the United States
District Court for the District of Maryland, captioned Feehley, et al. v. Sabatino’s, Inc., et al., TJS-
17-02591 (“Lawsuit”), alleging unpaid minimum and/or overtime wages under the Fair Labor
Standards Act (FLSA), along with state supplemental claims;

WHEREAS, Defendants have denied any and all allegations of wrongdoing asserted by
Plaintiffs; and

WHEREAS, the Parties collectively desire to settle, fully and finally, all differences
between them arising from or in any way relating to the Parties’ employment and working
relationship with each other or termination thereof:

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, and to avoid unnecessary and/or
expensive litigation, it is hereby agreed by and between the Parties as follows:

1. CONSIDERATION. In consideration of each Plaintiffs’ decision to enter into and
execute this Agreement, Defendants shall agree to pay Plaintiffs, collectively and through their
counsel, up to the total sum of One Hundred Forty Five Thousand Nine Hundred and Twenty Seven
Dollars ($145,927.00 USD), to settle all claims involving Plaintiffs’ Lawsuit, including but not limited
to, claims for unpaid wages, improper deductions, travel and other expenses, statutory/liquidated
damages, and attorneys’ fees and costs.

2. PAYMENTS, Defendants agree to pay up to the above settlement amount subject
to the following terms and payable as follows:

a. Within fifteen (15) business days of approval of this Settlement Agreement by
the U.S. District Court, Sabatino’s agrees to pay to a Plaintiff who executes
this Agreement and does not revoke within the period described below the
sums payable in the following manner and in the amounts per Plaintiff as
set forth in Exhibit A to this Agreement and incorporated herein by
reference, up to the total sum of Ninety-Seven Thousand Two Hundred
Fighty-Five U.S. Dollars and 90 Cents ($97,285.90 USD).
Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 2 of 18

b. As additional consideration for each Plaintiffs’ execution of this
Settlement Agreement, Defendants agree to pay, within fifteen (15)
business days of approval of this Settlement Agreement by the U.S. District
Court, the attorneys’ fees and costs incurred by Plaintiffs’ counsel in
representing Plaintiffs with respect to this Lawsuit. Defendants agree to
pay to Plaintiffs’ counsel the total sum of $48,641.13, in two checks, one
check payable to Hoffman Employment Law, LLC in the amount of
$17,590.13, and a second check payable to Bradford W. Warbasse, Esq. in
the amount of $31,050.97, in full settlement of all attorneys’ fees, costs,
and expenses arising out of this case (to include all those fees and costs
and expenses incurred by Plaintiffs’ experts and any co-counsel).
Plaintiffs’ counsel shall provide Defendants’ counsel, prior to payment of
the attorneys’ fees and costs, an executed IRS Form W-9 so that
Defendants may issue them an IRS Form 1099 reflecting this payment.

f Each Plaintiff who executes this Agreement will receive income payments
in two forms, as W-2 income and as 1099 income. The first form of
payment, listed under Column A titled “Minimum Wage and/or Overtime
Payment”, shall be paid subject to all lawful taxes and withholdings.
including all applicable employment taxes, including Federal, state and
local income tax withholding and employee share of the FICA tax, and
shall be reported to the Internal Revenue Service (“IRS”) and the payee
under the payee’s name and tax identification or social security number on
an IRS Form W-2. The second form of payment, listed under Column B
titled “Payment for Liquidated/Statutory Damages” shall be paid without
any tax withholdings and shall be reported to the IRS and the payee under
the payee’s name and social security number on an IRS Form 1099, box 3.
Each Plaintiff agrees that he or she is responsible for payment of any and
all taxes for income listed on the Form 1099.

d. Attorneys’ fees and costs paid pursuant to this Settlement Agreement to
Plaintiffs’ counsel shall be paid without withholding and shall be reported
to the IRS under the Federal Employer Identification Numbers, on an IRS
Form 1099, box 14, for Hoffman Employment Law, LLC or Bradford W.
Warbasse, Esq., as applicable, for the year in which it was paid.

c So that Sabatino’s issue a IRS Forms W-2, 1099 for 2019 reflecting all
payments made under this Settlement Agreement, Hoffman Employment
Law, LLC, Bradford W. Warbasse, Esquire and each of the Plaintiffs shall
provide Defendants’ counsel, at the time that each Plaintiff executes this
Settlement Agreement, a completed IRS Form W-9, which shall
accurately provide their U.S. taxpayer identification numbers.

f. Defendants shall be responsible for timely reporting to all proper tax
authorities all payments made pursuant to this Settlement Agreement, and
Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 3 of 18

timely remitting to all proper tax authorities all payroll taxes and non-
resident alien withholdings deducted pursuant to this Settlement
Agreement, including employer portion of payroll taxes on W-2 wages (it
being the intent of the Parties and this Settlement Agreement that all
payroll taxes deducted from Plaintiff's unpaid wages shall be paid and
remitted to tax authorities, as required by law), and shall timely provide
each Plaintiff an IRS Form W-2 and IRS Form 1099 (or IRS Form 1042-S,
as the case may be) representing each Plaintiff's respective payments and

proof of same shall be provided to Plaintiffs’ counsel upon reasonable
notice.

g. All payments made pursuant to this Paragraph 2(a) & 2(b) shall be
delivered to Plaintiff's counsel, Bradford W. Warbasse, Esq., 401
Washington Avenue, Suite 200, Towson, Maryland 21204, via certified
mail, overnight mail or hand-delivery, so that they are received by
Warbasse on or before the day in which the payment is due (unless the day
is a weekend or holiday, in which case payment must be received on the
first business day following the day in which the installment is due).
Plaintiffs’ counsel shall distribute to Plaintiffs the payments made
pursuant to sub-paragraph 2(a) without fee, deduction, charge, or cost to
any of the Plaintiffs.

3. PLAINTIFFS’? ADMISSION: Plaintiffs admit and agree that Defendants have
paid all sums earned by and owed to them, including, but not limited to, all salary, tips, bonuses,
wages (including minimum wages), commissions, overtime, business expenses, allowances,
vacation pay, holiday pay, sick pay and any and all other wages, compensation, benefits and
prerequisites as a result of their employment with any Defendant and/or their separation from
employment, and further acknowledge that the payments under this paragraph 2 are in full
payment of anything of value to which they would be entitled under any policy, plan or
procedure of Defendants. Plaintiffs also expressly waive any right or claim that they may have
or may assert to employment or reinstatement to employment, or to payment for salary, wages,
back pay, front pay, interest, bonuses, damages, accrued vacation, accrued sick leave, accrued
personal days, medical, dental, optical or hospitalization benefits, pension plan contributions,
thrift savings plan contributions or benefits, education benefits, life insurance benefits, overtime,
compensatory time, outplacement, severance pay, attorneys’ fees, disbursements and/or costs.

4, APPROVAL BY COURT / DISMISSAL WITH PREJUDICE On or before
March 11, 2019, Plaintiffs’ counsel shall file with the Court a Joint Motion to Approve the Settlement
Agreement and dismiss this case with prejudice (the “Motion”). The Motion shall attach a copy of
this Agreement and shall request that the Court approve this Agreement and otherwise retain
Jurisdiction over this case until all payments are made.

If the Agreement has not been signed by all of the Plaintiffs when it is filed with the Motion,
the Court may still approve the Agreement and grant the Motion with respect to each Plaintiff who has
Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 4 of 18

signed the Agreement, and provide each Plaintiff who has not signed the Agreement with 21 days
from the date the Motion was filed by Plaintiffs’ counsel in which to sign and file their signature page
with the Court at which point the Agreement will automatically become fully effective with respect to
each such Plaintiff, including all payments provided by Sections 1 and 2 of the Agreement. If any
Plaintiff fails to sign or file the Agreement with the Court within that 21 day period, such Plaintiff
shall forfeit all right to receive any payments under Sections 1 or 2 of the Agreement and all claims
shall be dismissed with prejudice.

The Parties agree that the Court shall have continuing jurisdiction to enforce the terms of
this Settlement Agreement, resolve any disputes arising out of the Settlement Agreement, and
supervise all payments by the Defendants of all consideration to the Plaintiffs and Plaintiffs’
counsel for thirty (30) days following the dismissal of this Lawsuit by the Court. The Parties
agree that this Agreement is contingent upon the U.S. District Court for the District of
Maryland’s approval of all the material terms of the Agreement and the granting of the Motion,
and should the U.S. District Court for the District of Maryland not approve all the material terms
of this Agreement, the Agreement will be null and void and no legal effect. No party shall have

the right to appeal any decision, order, or judgment entered in this Lawsuit granting the Motion
or dismissing this case.

5. FULL AND FINAL RELEASE. Except for Defendants’ obligations under this
Agreement, in consideration for the payments being provided to Plaintiffs by Defendants,
Plaintiffs, individually and collectively, for themselves, and for their respective attorneys, heirs,
beneficiaries, executors, administrators, successors and assigns, fully, finally and forever waive,
release and discharge the Defendants, individually, collectively, or in any combination,
including, as applicable, all Defendants’ heirs, beneficiaries, executors, administrators, parent,
subsidiary and/or any alleged affiliated companies or companies alleged to form a single
enterprise or joint employer, as well as their successors, assigns, officers, directors, shareholders,
owners, managers, supervisors and members, agents, representatives, attorneys, insurers and
employees (all of whom are referred to throughout this Agreement as “the Releasees”), from and
of all claims, demands, actions, causes of action, suits, damages, losses, and expenses, of any and
every nature whatsoever, known or unknown, as a result of actions or omissions occurring from
the beginning of time through the effective date of this Agreement. Without limiting the
generality of the foregoing, specifically included in this waiver and release of Releasees are,
among other things, any and all claims of alleged retaliation, either relating to employment or as
a result of the cessation of Plaintiffs’ alleged employment or otherwise, any and all claims
alleging wrongful termination, failure to pay wages (including the minimum wage), improper
deductions, failure to pay or reimburse for expenses, failure to pay overtime, retaliatory
discharge, discrimination, harassment or retaliation in employment on the basis of race, color,
sex, religion, national origin, age, disability, handicap, marital status, or any other category
protected by applicable federal, state or local law, and/or the violation of any rights under: the
ADEA; Title VII of the Civil Rights Act of 1964; the Civil Rights Acts of 1866 and 1871; the
Civil Rights Act of 1991; the Equal Pay Act; the Americans with Disabilities Act; the Family
and Medical Leave Act; the Fair Labor Standards Act; the Employee Retirement Income
Security Act of 1974; the National Labor Relations Act; the Immigration Reform and Control
Act of 1986; the Occupational Safety and Health Act; the Fair Credit Reporting Act; the
Sarbanes-Oxley Act of 2002; the Maryland Wage and Hour Law; and the Maryland Wage
Payment Collection Law; or any other federal, state or local laws or regulations prohibiting
Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 5 of 18

employment discrimination or regulating employment, the payment of wages or the termination
of employment in any way, negligent or intentional infliction of emotional distress, breach of
contract, tortious conduct, fraud, or any other unlawful behavior, the existence of which is
specifically denied by the Defendants. This Agreement does not bar either party from bringing
an action to enforce the terms of this Agreement in the event of a breach and/or default.

a. This Release further includes any and all claims for damages, penalties,
attorneys’ fees or costs relating to or in any way connected with the
matters referred to herein, whether or not now known or suspected to
exist, and whether or not specifically or particularly described or referred

to herein.

b. Plaintiffs expressly waive any right to assert hereafter that any claim has,
through ignorance, oversight or error, been omitted from the terms of this
Agreement.

C. Plaintiffs represent that they have not heretofore assigned or transferred,

or purported to assign or transfer, to any person or entity, any claim,
whether known or unknown, or any portion thereof or interest therein,
which he had, has or may have against Releasees.

6. RIGHT TO FILE A CHARGE/COMPLAINT OR PARTICIPATE IN
GOVERNMENT INVESTIGATION: Nothing contained anywhere in this Agreement, and no
obligation set forth anywhere in this Agreement, including, but not limited to, the Full and Final
Release, is intended to, or will, preclude Plaintiffs from filing any charge or complaint with any
government agency, including the Equal Employment Opportunity Commission or National
Labor Relations Board, or participating in, or cooperating with, any lawful government
investigation, or Defendants from defending against same. The initiation of a charge or
complaint with a government agency, and/or the participation in, or cooperation with, or defense
of, a government investigation shall not be considered a breach of any obligation otherwise set
forth in this Agreement. However, by signing this agreement, Plaintiffs agree and acknowledges
that they are waiving and releasing any right to receive further or additional monetary relief or
individualized equitable relief. The consideration provided in this Agreement, as set forth above,
shall constitute the full extent of any individual relief to which Plaintiffs are entitled regarding
anything occurring on or before the date on which they sign this Agreement, including anything
regarding their alleged employment with the Defendants and/or the termination of that
relationship.

qs NO OTHER CLAIMS. Plaintiffs represent and warrant that Plaintiffs have not filed,
nor assigned to others the right to file, nor are there currently pending, any complaints or lawsuits
against the Defendants (or any Releasee) with any court other than the Lawsuit, and Plaintiffs hereby
promise that Plaintiffs will not file, or assign to others the right to file, or make any further claims
against the Defendants and/or any of the Releasees, on behalf of himself or others, at any time for
Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 6 of 18

actions taken up to and including the date Plaintiffs execute this Agreement. Plaintiffs waive all
collective and/or class allegations and withdraw, and if filed, agree to dismiss same with prejudice,
and neither Plaintiffs, nor any of their attorneys, shall amend this lawsuit or otherwise file
additional pleadings, motions or papers, other than those pleadings, motions and/or papers
hecessary to seek approval of this Agreement or engage in enforcement proceedings.

8. NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. This
Agreement shall not be construed as an admission by the Defendants of any liability or acts of
wrongdoing, nor shall it be considered to be evidence of such liability or wrongdoing. Defendants
expressly deny any intent, willingness, or plan to violate any provision of the FLSA, MWHL,
MWPCL or any other statute. Defendants do not admit, and specifically deny, any liability to
Plaintiffs, and any wrongdoing or violation of any law, statute, regulation, agreement or policy,
and that Defendants are entering into this Agreement and providing the payments and benefits
set forth herein solely for the purpose of avoiding the burdens and expenses of further litigation.

The Parties acknowledge and agree that no judgment has been entered as to any findings of
liability or wrongdoing of any kind have been made by any court of law or administrative
agency. The Parties agree that there has been no determination or admission that the Plaintiffs
meet the requisites to maintain a collective action under the FLSA, or a class action. This
Settlement Agreement shall not be admissible in any court or other proceeding except as
necessary in connection with a claim of breach of this Settlement Agreement or an effort to
enforce this Settlement Agreement.

9. GOVERNING LAW/VENUE. This Agreement is to be interpreted, enforced,
and governed by and under the laws of Maryland, without giving effect to the conflict of laws
rules and principles thereof. The Parties agree that this Agreement is made within Baltimore
City, Maryland, and for venue shall be within Baltimore City, Maryland for purposes of
resolving any and all disputes under this Agreement, other than the failure of Defendants to make
payments under paragraph 2, which may be enforced in the United States District Court for the
District of Maryland.

10. SOLE AND ENTIRE AGREEMENT. This Agreement sets forth the entire
agreement between the Parties. Any prior agreements between or directly involving the Parties to
the Agreement are superseded by the terms of this Agreement and thus are rendered null and void.

ll. NO OTHER PROMISES. Plaintiffs affirm that the only consideration for
Plaintiffs signing this Agreement is that set forth in Paragraphs | and 2 and that no other promise
or agreement of any kind has been made to or with Plaintiffs by any person or entity to persuade
or cause Plaintiffs to execute this document, and that Plaintiffs fully understand the meaning and
intent of this Agreement, including but not limited to, its final and binding effect.

12. RIGHT TO REPRESENTATION, TIME LIMITS AND REVOCATION
PERIOD. Each Plaintiff, in receiving a copy of this Agreement, acknowledges that he or she is
represented by Hoffman Employment Law, LLC and Bradford W. Warbasse, Esq, has been
advised in writing to seek the advice of their attorneys before signing this Agreement, have had
adequate opportunity to so consult and has so consulted. Each Plaintiff may consider this
Agreement for twenty-one (21) days from the date they receive this Agreement. If a Plaintiff

 
Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 7 of 18

elects to sign this Agreement in less than twenty-one (21) days, then they are waiving their right
to consider this Agreement for up to twenty-one (21) days. A Plaintiff shall also have the right
to revoke this Agreement at any time within seven (7) days after the date they have signed it. To
revoke the Agreement, a Plaintiff must cause a signed copy of this Agreement, marked
“Revoked,” to be delivered to Christine Pham, Rosenberg Martin Greenberg, LLP, 25 S. Charles
Street, 21“ Floor, Baltimore, Maryland 21201, before the end of the seven-day period. The date
of signing, as indicated next to a Plaintiffs signature, will mark the beginning of the seven-day
revocation period. This Agreement will become effective on the 8th day after each Plaintiff
signs it, provided that it has not been revoked before that day, and, provided further, that the
Court approves this Agreement in full and dismisses this case. Each Plaintiff acknowledges that
should he or she exercise his or her right to revoke provided under this Section 12, doing so shall
render all, and no less than all, of the Agreement's provisions null and void as to that Plaintiff

13. LEGALLY BINDING AGREEMENT. Plaintiffs understand and acknowledge
that upon Court approval of this Agreement (a) that this is a legally binding release; (b) that by
signing this Agreement, Plaintiffs are hereafter barred from instituting claims against any of the
Releasees in the manner and to the extent set forth in Paragraph 5 and Paragraph 6 above; and (c)
that this Agreement is final and binding. This Agreement shall be binding upon and inure to the
benefit of Defendants, Releasees, and Plaintiffs, and their respective heirs, beneficiaries,
attorneys, administrators, representatives, executors, successors and assigns.

 

14. CONSTRUCTION. This Agreement was jointly prepared by the Parties and any
uncertainty and ambiguity shall not be interpreted against any one party.

15. HEADINGS. The headings or titles of the paragraphs contained herein are for

guidance purposes only and have no force or effect, nor do they in any way alter the terms or
meaning of this Agreement.

16. AGREEMENT JIS KNOWING AND VOLUNTARY. Plaintiffs further
represent and acknowledge that none of the Releasees have made any representations,
statements, promises, inducements, threats or suggestions to influence them to sign this
Agreement, except those promises and other statements which are expressly set forth herein.
This Agreement has been prepared in English and its English interpretation shall only apply to
the Agreement and shall be binding upon the parties. Plaintiffs represent and warrant that they
have fully discussed this Agreement with their attorneys, have consulted with a translator of their

choosing, if a Plaintiff deems translation to be necessary and/or desirable, and that all terms are
understood and that the execution of this Agreement is completely voluntary.

17. ELECTRONIC SIGNATURES/COUNTER-PARTS. Defendants and
Plaintiffs agree that this Agreement may be executed in counterparts, each of which shall be
deemed an original, but such counterparts shall together constitute one and the same agreement.
The signature and execution of this Agreement by any of the parties may be evidenced by
facsimile, photocopy, or electronic transmission and such signature and execution shall be
deemed to constitute the original signature of the party. Signatures may be made and delivered
electronically to the fullest extent permitted under the Maryland Uniform Electronic
Transactions Act, Md. Ann. Commercial Law § 21-101, et seq.
Case 1:17-cv-02591-TJS Doctiment 54-1 . Filed 03/11/19 Page 8 of 18

 

 

 

 

 

 

 

 

 

 

 

 

4836-9572-1549.v. 1
Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 9 of 18

PLEASE READ THIS DOCUMENT CAREFU,

LLY. THIS AGREEMENT INCLUDES A

RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

 

 

 

 

 

 

 

 

 

 

Sabatino’s, Inc.
Date:
By:
Name: Vincent Culotta
Title: President
Date:
Vincent Culotta, individually

 

Pee St g/ 9

 

 

 

MCh fo. by, Ley

Plaintiff Lac he (ZB dk rint fame)
Current Street Address: (ps: UY
City/State/County/Zip p,

ALtI Mery moO 2/222
Code

 

4836-9572-1549, v. 1

 
 

Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 10 of 18

PLEASE READ THIS DOCUMENT
RELEASE OF ALL KNOWN AND

CAREFULLY. THIS AGREEMENT INCLUDES A
UNKNOWN CLAIMS.

 

Date:

For: Sabatino’s, Inc.

By:
Name: Vincent Culotta
Title: President .

 

 

Date:

Date:

 

 

 

Vincent Culotta, individually

_Lohert Lee Coursey Jr
Plaintiff (print name)

Current Street Address: GIBad emmop ST. |
City/Sta

te/County/Zip
Code_ Dalfp, S94) Ry227

 

4836-9572-1549, y. 1

 

 

 

 
 
| 12 of 18
Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 1 |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; THIS A GREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
For: Sabatino’s, Inc.
Date:
Zia me
Name: Vincent Culotta
Title: President
' . |
Date:
Vincent Culotta, individually
e rena 5
Date: . . .
Plaintiff Coy, (print name)
s 5): 5 / | g Current Street Address:
City/State/County, Zip
Code_] undalk Wd 21222
ta |

4836-9572-1549, y. 1

Poo)

 
 

Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 13 of 18

PLEASE READ THIS DOC UMENT CAREFULLY. THIS A GREEMENT INCLUDES A

RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

 

 

 

 

 

 

For: _ Sabatino’s. Inc.
Date: ,
By:
Name: Vincent Culotta
Title: President
Date:

 

Vincent Culotta, individually

| “7
\, 7 odd
ame 3/ p / XO Iq | ne eee (print name)
Current Street Address: fy ~~
City/State/County/Zip ~ OT-WEST-H PLY B Gy, og

Code_ 2.19.25

 

 

 

4836-9572-1549, y, 1

 
Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 14 of 18

PLEASE READ THIS DOCUMENT
RELEASE OF ALL KNOWN AND

 

CAREFULLY. THIS A GREEMENT INCLUDES A

 

 

 

 

 

 

 

 

 

UNKNOWN CLAIMS.
[ For: Sabatino’s. Inc.
Date:
By:
Name: Vincent Culotta
Title: President
Date:
Vincent Culotta, individually

 

 

Date 3]o9| 19

    
      

vy) ae
Current Street Address: 7-7’ 4. |
City/State/County/Zip BAK: we me, wy
Code

  

 

 

=~

 

 

 

 

4836-9572-1549, v. 1
 

Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 15 of 18

PLEASE READ THIS DOCUMENT CAREF ULLY. THIS AGREEMENT INCL UDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

 

 

 

 

 

 

 

 

 

 

For: Sabatino’s, Inc.
Date:
By: .
Name: Vincent Culotta
Title: President
Date:
Vincent Culotta, individually
| fOz7 ~~ jf Le
Date: Jeti! Aeghine
? oe z ;
O/, Plaintiffa7- iG 1a Séqghas ki (print name)
/: °/, : 7 Current Street Address: GOT SGrundy St
City/State/County/Zip Ga /hy VIR BIBBY
Code

 

 

 

 

4836-9572-1549, vy. 1
 

Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 16 of 18

PLEASE READ THIS DOCUMENT CAREFULLY. THIS AGREEMEN: T INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

For: _ Sabatino’s, Inc.

 

 

 

 

 

 

 

 

  
 

Date:
By:
Name: Vincent Culotta
Title: President
Date:
Vincent Culotta, individually
a
Date: Z, yaa : Li)
Plaintiff |
Current Street Address: Ww
City/State/County/Zip MVE WO. 2122:

 

Code

 

4836-9572-1549, v, 1

 
‘Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 17 of 18

 

4836-9572-1549, y. 1

Pe

 
  

  

By: | - |

 
  

   

a White

 
  

 

Ane)
oa Street Address: “3 ~ 54
ity/State/County/7i
Code : 21324,
Mees MA

 
Case 1:17-cv-02591-TJS Document 54-1 Filed 03/11/19 Page 18 of 18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

Plaintiff Column A Column B Total

Minimum Wage and/or | Payment for Payments

Overtime Payment Liquidated/Statutory Damages
Julie Bittner $807.29 $807.28 $1,614.57
Lachelle $3,803.98 $3,803.97 $7,607.95
Bradley
Anthony $3,587.48 $3,587.47 $7,174.95
Clements
Robert $7,446.32 $7,446.32 $14,892.64
Cowden
Candice $1,536.81 $1,536.80 $3,073.61
Drury
Todd Feehley | $7,172.47 $7,172.46 $14,344.93
Theresa $12,494.70 $12,494.69 $24,989.39
Landsman
Patricia $2,515.71 $2,515.71 $5,031.42
Seglinski
Keli Tew $5,321.61 $5,321.61 $10,643.22
Patti Vucci $2,898.52 $2,898.52 $5,797.04
Tina White $1,058.09 $1,058.09 $2,116.18
Total $48,642.98 $48,642.92 $97,285.90

 

 

 

 

4812-2443-7130, v. 1

10

 
